Citation Nr: 0935483	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer, 
to include as due to herbicide and radiation exposure.

2.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide and radiation exposure.

3.  Entitlement to service connection for hypothyroidism, to 
include as due to herbicide and radiation exposure.

4.  Entitlement to service connection for hypertension, to 
include as due to herbicide and radiation exposure.

5.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide and radiation exposure.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claims.

In April 2009, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the Veteran is currently diagnosed with laryngeal cancer, 
prostate cancer, hypothyroidism, hypertension, or diabetes 
mellitus.

2.  The competent medical evidence of record does not support 
a finding that the Veteran's claimed laryngeal cancer, 
prostate cancer, hypothyroidism, hypertension, or diabetes 
mellitus are due to his military service.  


CONCLUSIONS OF LAW

Laryngeal cancer, prostate cancer, hypothyroidism, 
hypertension, and diabetes mellitus were not incurred in or 
aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
laryngeal cancer, prostate cancer, hypothyroidism, 
hypertension, and diabetes mellitus.  As these issues involve 
the application of similar law to similar facts, they will be 
handled together for the sake of economy.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated 
February 2007.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the February 2007 
VCAA letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records such as 
medical records, employment records, or records from other 
Federal agencies.  With respect to private treatment records, 
the letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claims.

The February 2007 VCAA letter emphasized:  "[i]f the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in your possession of a 
Federal department or agency.  [Emphasis as in the original 
letter.]

The February 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with notice of the Dingess decision 
in the February 2007 VCAA letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the February 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's statements and service treatment records.  

The Veteran was not afforded a VA examination to address his 
claimed laryngeal cancer, prostate cancer, hypothyroidism, 
hypertension, and diabetes mellitus.  The Board is aware of 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
which held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  However, a medical examination 
to address the Veteran's claimed disabilities is unnecessary 
in this case, because there is no competent medical diagnosis 
of laryngeal cancer, prostate cancer, hypothyroidism, 
hypertension, and/or diabetes mellitus.  Under such 
circumstances, an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnoses 
of any of the claimed disabilities.  Moreover, as will be 
discussed below, there is no evidence of in-service disease 
or injury, including herbicide and radiation exposure.

With regard to the Veteran's vague allegations of radiation 
exposure, the Board has considered the special development 
procedures outlined in 38 C.F.R. § 3.311.  However, such 
special development is not warranted in this case because, 
although laryngeal and prostate cancers are 'radiogenic 
diseases' within the meaning of 
38 C.F.R. § 3.311(b)(2)(i)-(xxiv), there is no credible 
evidence of record to indicate that the Veteran was ever 
exposed to ionizing radiation in service.  As such, the 
special development procedures outlined in 38 C.F.R. § 3.311 
do not apply.

The Veteran was afforded a sixty-day period following the 
April 2009 Board hearing, but failed to offer any evidence to 
substantiate his claims.  The Court has held that VA's duty 
to assist a claimant in developing the facts and evidence 
pertinent to a claimant's claim is not a one-way street.  See 
Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Board concludes that all reasonable efforts were 
made by VA to obtain the evidence necessary to substantiate 
the Veteran's claims and that any further attempts to assist 
the Veteran in developing his claims would result in needless 
delay, and are thus unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  See  38 C.F.R. § 3.103 (2008).  The Veteran 
has retained the services of a representative and, as 
indicated above, he testified at a videoconference hearing 
before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

For certain chronic disorders, to include diabetes mellitus, 
hypertension, and cancer, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).

For purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, specifically: 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  See 38 U.S.C.A. § 1116(a)(4) (West 2002); 38 
C.F.R. § 3.307(a)(6)(i) (2008).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus, type II, laryngeal 
cancer, and prostate cancer.  See 38 C.F.R. § 3.309(e) 
(2008); see also 38 U.S.C.A. § 1116(f) (West 2002).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2008).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure.  See 38 C.F.R. § 3.311(b)(5) (2008).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2) (2008).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

Analysis

The Veteran contends that he developed laryngeal cancer, 
prostate cancer, hypothyroidism, hypertension, and diabetes 
mellitus as a result of exposure to radiation and/or 
herbicides during his military service.  See, e.g., his 
representative's statement dated October 2008.

As discussed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  The Board will 
address each in turn.

With respect to Hickson element (1), there is no competent 
medical evidence of record which indicates or even suggests 
the Veteran is currently diagnosed with any of the claimed 
disabilities, namely laryngeal cancer, prostate cancer, 
hypothyroidism, hypertension, and diabetes mellitus, or that 
he ever was so diagnosed.  

Crucially, the Veteran's VA claims folder is pertinently 
absent any medical evidence demonstrating the diagnoses or 
treatment of laryngeal cancer, prostate cancer, 
hypothyroidism, hypertension, or diabetes mellitus.  To the 
extent that the Veteran himself contends that he is diagnosed 
with these diseases, it is now well-established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992) [lay persons without medical training are not 
competent to comment on medical matters such as diagnosis and 
etiology]; see also 38 C.F.R. § 3.159(a)(1) (2008) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The Veteran's statements are not competent medical evidence 
and do not serve to establish current diagnoses of laryngeal 
cancer, prostate cancer, hypothyroidism, hypertension, or 
diabetes mellitus.

The Veteran has been accorded ample opportunity to present 
competent medical evidence which includes diagnoses of the 
claimed disabilities.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood, supra.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
Accordingly, the first Hickson element is not met, and 
service connection is not warranted on that basis.  See 
Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

As to in-service disease, the medical evidence does not 
establish that laryngeal cancer, prostate cancer, 
hypothyroidism, hypertension, or diabetes mellitus existed in 
service or during the one year presumptive period after 
service.   See 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Crucially, the Veteran's service treatment records are absent 
any indication of in-service diagnoses or treatment of 
laryngeal cancer, prostate cancer, hypothyroidism, 
hypertension, or diabetes mellitus.  The May 1974 service 
separation examination was absent any indication of health 
abnormalities.  

With respect to in-service injury, the Veteran has vaguely 
contended that he was exposed to radiation and herbicides 
while he was stationed in Morocco during his military 
service.  See, e.g., the April 2009 Board hearing transcript.  
There is, however, not a scintilla of objective evidence 
which suggests that the Veteran was ever exposed to ionizing 
radiation or to herbicides during his military service.  

The Veteran's military occupational specialty was motor 
vehicle operator.  There is nothing in his record to suggest 
that he had any contact with radiation and herbicides.  The 
Veteran is not a "radiation-exposed veteran" as defined by 38 
C.F.R. § 3.309(d)(3), in that there is no evidence he 
participated in a radiation-risk activity, which is defined 
under 38 C.F.R. § 3.309(b)(i) and (ii).  Herbicide exposure 
is presumed only for veterans who served in the Republic of 
Vietnam during the Vietnam era.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  The Veteran did not serve in the 
Republic of Vietnam during his period of active duty, and he 
does not contend otherwise.  As such, the presumption set 
forth in 38 C.F.R. 
§ 3.307(a)(6)(iii) is not for application in this case.

As the Board understands it, the Veteran believes he might 
have been exposed to radiation because an antennae field was 
located on his naval base.  He has indicated that he might 
have been exposed to herbicides because there was little 
foliage on the naval base and he assumes that herbicides were 
perhaps used to prevent any such growth.  See the April 2009 
Board hearing transcript, pgs. 4-8.  It is clear that the 
Veteran has merely speculated that he was exposed to 
radiation and/or herbicides.  He has presented no objective 
evidence which even hints that such was the case.  The Board 
finds that the Veteran's statements to be speculative and 
that they do not serve to substantiate his claim.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  

Significantly, there was no mention of in-service radiation 
or herbicide exposure until the Veteran's representative 
submitted a statement to that effect in October 2008.  In 
fact, contrary to his current contentions, in the Veteran's 
initial claim of entitlement to VA benefits, he specifically 
indicated that he had not been exposed to herbicides or 
radiation.  See, e.g., the Veteran's Application for 
Compensation and/or Pension dated February 2007.  
The Board accordingly finds that the Veteran was not exposed 
to radiation or herbicides in military service.  He has 
alleged no other in-service injury.

In sum, the Board concludes that element (2), in-service 
disease or injury, has not been met.  The claims also fail on 
that basis.

With respect to Hickson element (3), there is no competent 
medical evidence of a nexus between the Veteran's claimed 
laryngeal cancer, prostate cancer, hypothyroidism, 
hypertension, and/or diabetes mellitus and his military 
service.  
In the absence of any current diagnosis and any disease or 
injury in service, medical nexus would be impossibility.

Accordingly, for the reasons and bases stated above, the 
Board finds that entitlement to service connection for 
laryngeal cancer, prostate cancer, hypothyroidism, 
hypertension, and diabetes mellitus is not warranted.  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for laryngeal cancer is 
denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for hypothyroidism is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


